Bigelow, J.
If there is any ambiguity in the note declared on, it arises from the inaccurate and obscure language in which it is expressed, and not from any evidence of extrinsic facts. It is therefore a patent ambiguity, and cannot be explained by paroi proof. The intention of the promisor must be gathered solely from the contract itself. This, it must be admitted, is not very clearly indicated. We think, however, there is no reasonable or just rule of construction by which we can regard as surplusage or render senseless the words “ on demand.” They seem to us to be used in their usual sense, and not to be repugnant to the other words. The note may well be construed as, in effect, a promise to pay within six months at all events, and sooner, if demanded ; and the bringing of the suit is a sufficient demand. And this construction makes all the words of the note operative. If the words “ within six months ” can qualify the word “ interest,” their next antecedent, and so put off for six months the time when interest should begin to run—of which we give no opinion, no specific exception having been taken to that part of the verdict—they cannot certainly control the equally express words “ on demand.”

Exceptions overruled.